CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-027 and DRB 14-112, recommending on the records certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that NEIL L. GROSS of FLANDERS, who was admitted to the bar of this State in 1994, and who has been suspended from the practice of law since October 23, 2012, should be disbarred for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 5.5(a)(1) (practicing law while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, *4deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And NEIL L. GROSS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that NEIL L. GROSS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that NEIL L. GROSS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by NEIL L. GROSS pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that NEIL L. GROSS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.